DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the non-provisional application filed on 03/26/2019.  Claims 1-20 are pending.  Claims 1, 8, and 13 are independent.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Macleod (US Pat. No.: 3,926,215).
Regarding claims 1-17, Macleod discloses system / endograft valve device comprising: an endograft body (the endograft body / device shown in Fig. 1; also see .

    PNG
    media_image1.png
    459
    764
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macleod (US Pat. No.: 3,926,215) as applied to claim 13 above, and further in view of Lashinski et al. (US Pub. No.: 2005/0273160)
Regarding claims 18 and 19, Macleod discloses substantially all the limitations of the claims but fails to disclose that the endograft body is configured for expansion from 
Lashinski teaches, in the same field of endeavor (prosthetic valve), an endograft body configured for expansion from a collapsed configuration to an expanded configuration within a luminal organ (Paras. [0041], [0045], [0070], and [0099]-[0104]); wherein the collapsed configuration is sized so that the endograft body fits within the luminal organ, and wherein the expanded configuration is sized so that the endograft body is securely positioned within the luminal organ upon expansion (Paras. [0041], [0045], [0070], and [0099]-[0104]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the endograft body of Macleod to be configured for expansion from a collapsed configuration to an expanded configuration within a luminal organ; wherein the collapsed configuration is sized so that the endograft body fits within the luminal organ, and wherein the expanded configuration is sized so that the endograft body is securely positioned within the luminal organ upon expansion in order to obtain the advantage of minimally invasive delivering the endograft valve device in a smaller delivery diameter.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macleod (US Pat. No.: 3,926,215) as applied to claim 13 above, and further in view of Inoue et al. (US Pub No.: 2010/0210957).

Inoue discloses, in the same field of endeavor (a surgical system for the vascular system), a system comprising a cuff (cuff 1, Fig. 4) configured to fit around a blood vessel (Fig. 3, blood vessel 100) and further configured to periodically compress the blood vessel, and a processor (CPU 9, Fig. 8) operably coupled to the cuff (Fig. 8), the processor configured to control a compression and relaxation rate (Para. [0096]), wherein when the cuff is positioned around the blood vessel at a first location (Fig. 3), operation of the processor causes the cuff to compress the blood vessel and relax compression of the blood vessel (Fig. 9 – S2, S6), whereby relaxation at the relaxation rate causes blood to move through the blood vessel at the first location (pumping of cuff causes blood to move through the vessel).
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the system of Macleod to further include a cuff and processor to compress and relax a blood vessel, as taught by Inoue, in order to control the rate of a cuff to pump blood through the valve, allowing the valve to be tested with different flow rates (Inoue, Abstract).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 10,238,483. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-10 of U.S. Patent No. 10,238,483 recites all the limitations of the claims 1-20 of the instant application, such as a system including an endograft valve device having a first portion and a second portion each having a tapered wall thickness, valve, a cuff, and processor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020165606 A1	WOLF, SCOTT J. et al. discloses a valve device with tapered ends.
US 20100131049 A1	Perkins; D.H. et al. discloses a valve device with tapered wall thickness.
US 20030199975 A1	Gabbay, Shlomo discloses various expandable prosthetic heart valves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 9:00am -5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JING RUI OU/            Primary Examiner, Art Unit 3771